DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ election filed on 08/01/2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
2.	Applicant's election with traverse of Group I and species of Figs. 2-7 in the reply filed on 08/01/2022 is acknowledged.  The traversal is on the ground(s) that method claims 15-18 depend either directly or indirectly from claim 13, which itself depends directly from the sole independent claim 1 and the Election/Restriction Requirement is improper and should be withdrawn. This is not found persuasive because the restriction of a product and process of use is proper as noted by the examiner in the Restriction Requirement mailed on 06/16/2022.  Note that the search required for the Group II (process/method - see Fig. 11) would not be required for the Group I and species of Figs. 2-7; therefore, the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection.  
	Additionally, the applicants’ reason for  traverse that  without prejudice or disclaimer to filing a separate Divisional application directed to the non-elected claims is acknowledge; however, not a proper traverse for a restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.   
The Applicants’ election of the Group I and species of Figs. 2-7, claims 1-14 being readable thereon.  However, claims 8-12 belong to species of Figs. 8-10. Specifically, the hydraulic circuit diagram of a closed hydraulic circuit having a check valve 19, a functional module block 21 and a basic valve block 20 contained in Figs. 8-10 is not contained in Figs. 2-7 and the search required for any one of the species would not be required for the remaining species; therefore, the examiner has not examined these claims.  The examiner has examined claims 1-7 and 13-14 which read on the elected Group I and species of Figs. 2-7.
	Claims 8-12 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/01/2022.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “axial bearing 31” (see page 26, line 1 – Figs. 3 and 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “29A” has been used to designate both “coupling plate” (see page 27, line 12) and “housing sleeve” (see page 27, line 12); reference character “22.4” has been used to designate both “passage bore” (see page 31, line 8) and “collection chamber section” (see page 31, line 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The disclosure is objected to because of the following informalities: page 23, line 7, para. [0046], “hydraulic consumer 14” should be changed to -- hydraulic consumer 12--. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “conveying element”; “device for discharging a leakage portion”; “sealing device”; “components”; “locking device”; “pump unit”; “valve device” and “construction machine” in claims 1, 3-9, 12 and 14.
	- conveying element ---> interpreted as an element (generic placeholder) for conveying (function).
	- device for discharging  a leakage portion---> the instant of the specification described as
“Irrespective of the above statements, the valve device, in particular the basic valve block, may be configured such that it has a connection for a feed pump, and that it has an, in particular pressure-protected, switching device for discharging hydraulic fluid from the closed circuit into a discharge line leading to a line connection, for example due to thermal effects and/or for partial cooling of the hydraulic fluid circulating in the closed hydraulic circuit. In this way, part of the hydraulic fluid can be extracted from and supplied to the closed hydraulic circuit in a controlled manner from outside the closed hydraulic circuit.” (see page 16, para. [0020], lines 1-6).
	- sealing device ---> interpreted as a device (generic placeholder) for sealing (function).
	- locking device ---> interpreted as a device (generic placeholder) for locking (function).
	- valve device ---> described as “Additionally or alternatively, it is also possible to use a valve device 19 to effect a reversal of the flow direction only in the section of the closed hydraulic circuit 8 between the valve device 19 and the hydraulic consumer 12” (the instant of the specification, page 23, para. [0046], lines 16-18) and “One of the two valve devices may have a plug element 48 which interrupts the connection to the tank line T via the pressure-limiting valve 46, as shown in the preceding embodiments.” (see page 38, para. [0069], lines 4-6).
	- construction machine ---> interpreted as a machine (generic placeholder) for construction (function).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-7 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Regarding claim 1,  lines 12 and 16, the term “can be conveyed” and “can be discharge” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In other words, under what condition the fluid pump inlet …is conveyed from outside and under what condition the driven pinion fluid pump inlet … does not conveyed from outside.  Accordingly, the term “can” should not be used/ should be avoided in claim language.
- Regarding claims 3-4 and 7, the term “and/or” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. The claimed language suggests or makes alternative but does not positively recite both of the claimed limitations contained therein rendering the claim(s) indefinite. For examination purposes, under a broadest reasonable interpretation, these claimed limitations have been interpreted as not requiring both aforementioned components. See MPEP 2111.04.
 - Regarding claim 3 and 6, the term "in particular" is vague and indefinite and should not be used/ should be avoided in claim language. 
The claims not specifically mentioned are indefinite since they depended from one of the above claims. 
For the purpose of this Office action, the claims 1-7 and 13-14 will be examined as best understood by the examiner.
Claim Objections
9.	Claims 3 and 5 are objected to because of the following informalities:  
	- claim 3: page 4, lines 14-15, “a bearing axle” should be changed to -- the bearing axle --- claim 5: page 6, line 4, “a bearing axle” should be changed to -- the bearing axle --.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozeki et al. (Ozeki) (Publication Number JP08121351).
	Regarding claim 1, as shown in Figs. 1-2, Ozeki discloses a fixed displacement pump for use for conveying a hydraulic fluid in a closed hydraulic circuit, comprising: a pump housing 1, 4; at least one conveying element  2, 3 arranged inside the pump housing in a conveying chamber and rotatably driven about a rotation axis for conveying purposes (see page 2, para. [0002] of the English Translation), the conveying element  2, 3 having at least one bearing axle 7, 8, 9, 10 extending in axial direction of the rotation axis, the conveying element 2, 3 being supported for rotation with the bearing axle about the rotation axis within an axle bearing provided in axial direction next to the conveying element and configured stationary relative to the pump housing 1, 4; a fluid pump inlet  (the gear pump obviously has the fluid pump inlet) via which hydraulic fluid to be conveyed can be conveyed from outside the fixed displacement pump into the conveying chamber on a low-pressure side; a fluid pump outlet 14 via which conveyed hydraulic fluid from the conveying chamber can be discharged from the fixed displacement pump on a high-pressure side; and a device (see para. [0003]-[0004]) for discharging a leakage portion of the hydraulic fluid escaping from the conveying chamber via the axle bearing 7, 8, 9, 10, wherein the fixed displacement pump has a collection chamber (K – see para. [0004])) adjacent to the axle bearing for the leakage portion of the hydraulic fluid escaping from the axle bearing, wherein a sealing device (S – see Figs. 1-2) is provided which seals the collection chamber (K) from the low-pressure side and the high-pressure side of the fixed displacement pump, and wherein the fixed displacement pump has a leakage oil outlet 14 (see Figs. 1 and 3) connected to the collection chamber (K) for discharging the leakage oil from the fixed displacement pump (see page 3, para. [0009] to page 4, para. [0012]).   
	Regarding claim 2, Ozeki discloses wherein the collection chamber (K) is configured as a collection chamber that is pressureless with respect to the outside environment during operation of the fixed displacement pump.   
	Regarding claim 3, Ozeki discloses wherein the collection chamber (K) has at least one of the following features: the collection chamber 22 extends through components 4 that are stationary relative to the pump housing and/or stationary relative to the at least one bearing axle; the collection chamber 22 comprises an annular space surrounding the bearing axle 7, in particular completely; the collection chamber comprises a collection head section directly adjoining a face side of the bearing axle in axial direction of the bearing axle; the collection chamber comprises a collection passage opening passing completely through the bearing axle in axial direction from one face side to the other; the collection chamber comprises at least one connection channel that connects an annular space surrounding a bearing axle, or a collection head section, or a collection passage opening, with an annular space surrounding a bearing axle, or a collection head section, or a collection passage opening; and the collection chamber 22 comprises a manifold into which multiple connection channels lead.   
	Regarding claim 4, Ozeki discloses wherein the collection chamber (K) is formed partially in and/or on one of the following components of the fixed displacement pump: in the bearing axle, extending through the latter in axial direction; in the conveying element, extending through the latter in axial direction; in a bearing rest in which at least one bearing axle is supported; in a pump flange, as a surface recess on a side opposite the flanging side; in a pump cover 4, as a surface recess on the side opposite an outside of the pump cover; and in a coupling plate of a tandem pump.   
	Regarding claim 5, Ozeki discloses wherein the sealing device (S) has at least one of the following features: the sealing device (S) is formed in one piece (see Fig. 2); the sealing device comprises at least one sealing section completely surrounding the bearing axle radially; and the sealing device comprises two sealing sections, each of which completely surrounds a bearing axle radially, and a connecting section which connects the two sealing sections.   
	Regarding claim 6, Ozeki discloses wherein the fixed displacement pump is an external gearwheel pump 2, 3, comprising: two adjacent, meshing gearwheels (see abstract) with a respective external toothing; two parallel bearing axles  7, 9; 8, 10 arranged at least partially at a same height in axial direction of the rotation axes, one bearing axle 7, 8 carrying one gearwheel and the other bearing axle 9, 10 carrying the other gearwheel (see Fig. 1); and that the fixed displacement pump has at least one of the following features: one of the bearing axles is designed as a drive axle protruding from the housing, comprising a positive locking device for engagement of a drive arrangement, in particular a spline gearing; and only one of the bearing axles, the bearing axle driven by the other bearing axle, comprises a passage opening extending in axial direction completely through the bearing axle and open at both face sides as part of the collection chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Ozeki in view of Wan (Publication Number CN109555682A).
	Ozeki discloses the invention as recited above; however, Ozeki fails to teach the fixed displacement pump configured as a tandem pump with a first and a second fixed displacement pump unit.
	As shown in Fig. 2, Wan teaches wherein the fixed displacement pump is configured as a tandem pump 7a, 8a; 7b, 8b; 7c, 8c with a first and a second fixed displacement pump unit, the tandem pump 7a, 8a; 7b, 8b; 7c, 8c  having at least one of the following features: wherein a coupling plate  2, 3 is provided which is arranged directly between two gearwheel pairs 7a, 8a ; 7c, 8c of the first and second fixed displacement pump units, and wherein a part of the collection chamber (see page 5, para.[0032]) is formed by the coupling plate and/or a respective seal is provided as part of the sealing device on both sides of the coupling plate in the direction of the rotation axis of the gearwheel pairs; wherein multiple bearing axles have passage openings passing completely through them as part of the collection chamber; and the tandem pump comprises a single common leakage oil outlet, in a pump cover (see page 5, para.[0032]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the fixed displacement pump configured as a tandem pump with a first and a second fixed displacement pump unit, as taught by Wan in the Ozeki apparatus, since the use thereof would have provided a compact multiple gear pumps can work at the same time, the multi-path flow is obtained, the purposes of simultaneously supplying oil or pumping oil to a hydraulic system are achieved and improved the working efficiency.
12.	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ozeki in view of Rose (Patent Number 6,973,782B2).
	Ozeki discloses the invention as recited above; however, Ozeki fails to disclose a fixed displacement pump disposed in a closed hydraulic circuit.
	As shown in Figs. 1-3, Rose teaches a closed hydraulic circuit, comprising: a fixed displacement pump 212 (see col. 6, lines 56-58 - Fig. 3) according to claim 1; a hydraulic consumer, a hydraulic motor 18, supplied with hydraulic fluid by the fixed displacement pump, with a fluid motor inlet (B) (see the annotated Fig. 3 below) and a fluid motor outlet (C) (see the annotated Fig. 3 below); a hydraulic fluid supply line 215 connecting the fluid pump outlet (A) (see the annotated Fig. 3 below) to the fluid motor inlet B; and a hydraulic fluid return line 223, 225, 215 (see the annotated Fig. 3 below) connecting the fluid motor outlet C  to the fluid pump inlet (D) (see the annotated Fig. 3 below). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the fixed displacement pump disposed in a closed hydraulic circuit, as taught by Rose in the Ozeki apparatus, since the use thereof would have provided the fixed displacement pump driving any variety of hydraulic loads such as the hydraulic cylinders and hydraulic motors, or charge the hydraulic accumulators and maintained a sufficient inlet head pressure in the fixed displacement pump under all conditions.

    PNG
    media_image1.png
    485
    778
    media_image1.png
    Greyscale

13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ozeki in view of in view Rose as applied to claim 13 above, and further in view of Christ (U.S. Patent Application Publication Number 2017/0247049A1).
	The modified Ozeki discloses the invention as recited above; however, the modified Ozeki fails to disclose a construction machine, a road paver, with a closed hydraulic circuit.
	Christ teaches the closed hydraulic circuit according to claim 13 being used in the construction machine, road paver (see page 2, para. [0016] – Figs. 1-6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to substitute the vehicle of Rose with the construction machine, a road paver of Christ as a matter of simple substitution of one known element for another to obtain predictable results.  KSR, 550 U.S. (2007). 
The results are predictable as improved the performance and the efficiency of the construction machine, a road paver with a closed hydraulic circuit.
Additionally, it is examiner’s position that one having ordinary skill in the pump art,  would have found it obvious to have the construction machine, road paver, with the closed hydraulic circuit according to claim 13, since they are merely design parameters, depending on being used for a particular purpose. Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).

Prior Art
14.	The IDSs (PTO-1449) filed on Dec. 22, 2020, Oct. 22, 2020  and Oct. 12, 2020 have been considered.  An initialized copy is attached hereto.  
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of Komaru et al. (Publication Number KR201300009729A) discloses a swing device for construction machinery.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746